DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species I of Figure 2 in the reply filed on May 18, 2022 is acknowledged.
Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a maximum amount of heat that the thermal energy management system is able to reject to an ambient environment over a continuous period of time” in lines 1-13 is indefinite, since the structure of the “thermal energy management system” is not defined.  The capacity of the “thermal energy management system” may be large or small and is a relative limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagamoto et al. (5,165,250).
Nagamoto et al. (Figures 12-14) disclose a method of controlling thermal energy storage in response to a primary thermal load, comprising: 
transferring heat from the primary thermal load to a primary fluid via an evaporator 103, the primary fluid in a primary fluid flow path flowing from the evaporator 103 and returning to the evaporator 103 (i.e. closed loop); 
compressing the primary fluid in a compressor 101 downstream of the evaporator 103; 
transferring an amount of heat from the primary fluid to an ambient environment via a condenser 106, the condenser 106 downstream of the compressor 101, the amount of heat being less than or equal to a system capacity of a thermal energy management system, wherein the system capacity is a maximum amount of heat that the thermal energy management system is able to reject to an ambient environment over a continuous period of time; 
modulating a first valve (107, 108) and a second valve (104, 111) to increase or decrease temperature and/or pressure of primary fluid flowing to or from a thermal energy storage ("TES") 105 on the primary fluid flow path, the first valve (107, 108) downstream of the condenser 106 and upstream of the TES 105, the second valve (104, 111) downstream of the TES 105 and upstream of the evaporator 103; and 
transferring heat from the TES 105 to the primary fluid (Figure 13) or from the primary fluid (Figure 14) to the TES 105; 
wherein heat is transferred from the TES 105 to the primary fluid when the primary thermal load is less than the system capacity; and 
wherein heat is transferred from the primary fluid to the TES 105 when the primary thermal load exceeds the system capacity.  
Regarding claim 2, Figure 13 discloses transferring heat from the TES 105 to the primary fluid, wherein the primary thermal load is less than the system capacity.  
Regarding claim 3, Figure 13 discloses maintaining the first valve (107, 108) in a partially open position such that the primary fluid at an outlet of the condenser is a liquid; and 
maintaining the second valve (104, 111) in an open position.  
Regarding claim 4, Figure 14 discloses transferring heat from the primary fluid to the TES 105, wherein the primary thermal load exceeds the system capacity.  
Regarding claim 5, Figure 13 discloses maintaining the first valve (107, 108) in an open position; and 
maintaining the second valve (104, 111) in a partially open position such that the primary fluid at an outlet of the TES 105 is a subcooled liquid.  
Regarding claim 6, Nagamoto et al. (column 3, lines 37-42 and 47-52) the TES 105 comprises a phase change material, which evaporates and condenses.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamoto et al. (5,165,250).
Nagamoto et al. (Figures 12-14) disclose a thermal energy management system, comprising: 
a system capacity, being a maximum amount of heat that the thermal energy management system is able to reject to an ambient environment over a continuous period of time; 
a primary fluid; 
a primary fluid flow path, the primary fluid disposed in the primary fluid flow path, the primary fluid flow path comprising, in a direction of primary fluid flow: 
a first valve (107, 108); 
a heat exchanger section 105, comprising a thermal energy storage ("TES") and a heat exchanger section outlet, the heat exchanger section 105 configured to transfer heat from the primary fluid into the TES (Figure 14) or from the TES into the primary fluid (Figure 13); 
a second valve (104, 111); 
an evaporator 103 configured to transfer heat from the primary thermal load to the primary fluid; 
a compressor 101 configured to raise the pressure of the primary fluid; and 
a condenser 106 comprising a condenser outlet, the condenser 106 configured to transfer an amount of heat from the primary fluid to the ambient environment, the amount of heat being less than or equal to the system capacity; and 
wherein the primary fluid flow path is configured to return primary fluid flowing from the condenser 106 to the first valve (107, 108); 
but does not disclose a processor, the processor configured to cause: 
the compressor 101 to compress the primary fluid; 
the first valve (107, 108) and the second valve (104, 111) to modulate to increase or decrease heat flowing to the TES or from the TES; and 
the heat exchanger section 105 to transfer heat from the TES to the primary fluid or from the primary fluid to the TES; 
wherein the processor is configured to cause the heat transfer section 105 to transfer heat from the TES to the primary fluid when the primary thermal load is less than the system capacity; and 
wherein the processor is configured to cause the heat transfer section 105 to transfer heat from the primary fluid to the TES when the primary thermal load exceeds the system capacity.  
	The Examiner takes Official Notice of automatic controllers comprising a processor in the HVAC art and their use to control the device of Nagamoto et al. would be within the level of ordinary skill in the art.  Furthermore, it has been held that automating a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  
Regarding claim 19, as applied to claims 2-3 above, the Examiner takes Official Notice of automatic controllers comprising a processor in the HVAC art and their use to control the device of Nagamoto et al. would be within the level of ordinary skill in the art. 
Regarding claim 20, as applied to claims 4-5 above, the Examiner takes Official Notice of automatic controllers comprising a processor in the HVAC art and their use to control the device of Nagamoto et al. would be within the level of ordinary skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763